DETAILED ACTION
	This action is responsive to 12/22/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to sensing deviations in the characteristics of driving transistors and compensating for such deviations, in order to remove luminance deviations among subpixels of organic light-emitting display devices.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A display device, comprising: a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of subpixels; a gate driver circuit configured to drive the plurality of gate lines; a data driver circuit configured to drive the plurality of data lines; and a timing controller that includes a memory configured to store a data voltage-for-sensing to sense a characteristic of a circuit element, the timing controller being configured to control signals applied to the gate driver circuit and the data driver circuit, wherein the timing controller is further configured to control the data driver circuit to gradually change a data voltage from a start point of a blank period to a start point of a sensing period based on a rising slope of the data voltage, and wherein the rising slope of the data voltage is configured to be calculated using a voltage difference between the data voltage at the start point of the blank period and the data voltage at the start point of the sensing period, and a time difference between the start point of the blank period and the start point of the sensing period”, as recited in independent claim 1. Similar limitations are also recited in independent claims 12 and 13.
Independent claim 10 further recites “A display device, comprising: a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of subpixels; a gate driver circuit configured to drive the plurality of gate lines; a data driver circuit configured to drive the plurality of data lines; and 4Application No. 16/684,131 Reply to Office Action Dated September 24, 2020 a timing controller that includes a memory configured to store a data voltage-for-sensing to sense a characteristic of a circuit element, the timing controller configured to control signals applied to the gate driver circuit and the data driver circuit, wherein the timing controller is further configured to control the data driver circuit to gradually change a data voltage from a start point of a blank period to a start point of a sensing period, and wherein the timing controller controlling the data driver circuit to gradually change the data voltage is configured to: divide a time difference between the start point of the blank period and the start point of the sensing period into n number of time periods; divide a voltage difference between the data voltage at the start point of the blank period and the data voltage at the start point of the sensing period into n number of data voltage change sizes; and control the data voltage to gradually change during at least one time period among the n number of time periods in a period between the start point of the blank period and the start point of the sensing period.” None of the references of record teaches or suggests these limitations.
Finally, independent claim 19 recites “A method of driving a display device, the method comprising: calculating a voltage difference between a data voltage-for-driving image applied to a display panel at a start point of a blank period and a data voltage-for-sensing to be applied to the display panel at a start point of a sensing period; calculating a time difference between the start point of the blank period and the start point of the sensing period; and calculating a rising slope of a data voltage by dividing the voltage difference with the time difference, wherein the data voltage-for-driving image is a positive voltage.”  None of the references of record teaches or suggests the aforementioned method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627